DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811338166.9, filed on 11/12/2018.

Drawings
 	The drawings are objected to because lead lines and drawing lines are not consistent in uniformity and thickness making it difficult to distinguish featured elements such as in Fig. 1 Elements 21-25 and Element 14  where the lead line is broken, and unclear as to where the referenced element is located. FIG.2 is an image without listed elements referenced. FIG.3 has common referenced elements as FIG.1 but is not structurally the same, it is unclear how FIG.3 relates to FIG.1  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities:
Wheel rim burr knives 29 (page8, line 23) are later referred to as spoon shaped wheel rim burr knives 29 (page 10, paragraph 1, line 6, 19), but then refer to as wheel rim burr knives29 (page 10, paragraph 1, line 21) thereafter. Element 29 is inconsistently referenced.
Tool-connecting-edge burr knives 30 (page 8, line 23) are sometimes referred to as knife-receiving-rib burr knives 30 (page 10, paragraph 1, line 25), but then refer to as tool-connecting-edge bur knives 3o (page 11, paragraph 1, line 1). Element 30 is inconsistently referenced.  
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
“the second sliders” (page 15, claim 1, paragraph 2, line 4), this term should read as “the four second sliders.” To be consistent with the referenced parts.
“ the output ends of the second air cylinder” (page 15, claim 1, paragraph 2, line 3), this term should read as “the output ends of the four second air cylinders.” To be consistent with the referenced parts.
“the second air cylinders” (page 15, claim 1, paragraph 2, line 4), this term should read as  “the four second air cylinders.” To be consistent with the referenced parts.
“an third air cylinder” (page 15, claim 1, paragraph 1, line 9) this term should read “a third air cylinder” for clarity. 
“an fourth air cylinder” (page 15, claim 1, paragraph 1, line 13-14) this term should read “a fourth air cylinder” for clarity.
“the output ends of the regulating cylinders” (page 15, claim 1, paragraph 2, line 9) this term should read “output ends of the regulating cylinders”since this is the first recitation of this limitation. 
“the outer rim of the wheel” (page 16, claim 2, line 4-5) this term should read “an outer rim of the machined wheel” since this is the first recitation of this limitation. There is insufficient antecedent basis for this limitation in the claim.
“the left and right ends” (page 16, claim 2, line 13) this term should read “left and right ends”since this is the first recitation of this limitation. There is insufficient antecedent basis for this limitation in the claim. 
“the inner support” (page 16, claim 2, line 14) this term should read “an inner support” since this is the first recitation of this limitation. There is insufficient antecedent basis for this limitation in the claim.
“the middle” (page 16, claim 2, line 14) this term should read “a middle” since this is the first recitation of this limitation. There is insufficient antecedent basis for this limitation in the claim.
“the output end” (page 16, claim 2, line 15) this term should read “an output end” since this is the first recitation of this limitation. There is insufficient antecedent basis for this limitation in the claim.
“the circumferential direction” (page 16, claim 2, line 25) this term should read “a circumferential direction” since this is the first recitation of this limitation. There is insufficient antecedent basis for this limitation in the claim.
“circumferential rotation” should be “circumferential rotation of the driving bevel gear”  for clarity with respect to the part being referenced. 
“rotation of the hair brushes ” (page 16, claim 2, line 28-29) this term should read “a rotation of the hair brushes”. To be consistent with the referenced parts.
Claim 2 recites the limitation "the front side" on page 16, line 10, should read as “a front side” since this is the first recitation of this limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "in-the-air clamping" on page 16, line 7, should read as “an in-the-air clamping” for clarity. 
Claim 2 recites the limitation "the back cavity" on page 16, line 10, should read as “a back cavity” since this is the first recitation of this limitation.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “burr knives” in claim 1 is used by the claim to mean “deburr knives.” The term burr generally relates to formation of uneven or rough edges of a metal work piece, combining this term with ‘knife’ is confusing as this would result in a tool that creates burrs. In the claim and specifications, the intention for the “burr knives” is to deburr the metal work piece.  The term is indefinite because the specification does not clearly redefine the term. For purpose of examination the term “burr knives” will be construed as “deburr knives.” 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 1 recites the limitation "four spoon-shaped wheel rim burr knives" in page 16 paragraph 2 line 5.  There is insufficient antecedent basis for this limitation in the claim It appears this limitation is referencing the “wheel burr knives” as recited in Claim 1 page 16 paragraph 1 line 8, but it is unclear as recited.  It is noted that while ”wheel rim burr knives,” has been used interchangeably with “spoon-shaped wheel rim burr knives” in the specification when referring to the same element, it appears to be different parts as introduced in the claims. It is also noted that the term “spoon-shaped” is a relative term which renders the claim indefinite. The term “spoon-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, 
Claim 1 references “servomotors,” which is confusing because there is later a “first servomotor,” “second servomotor,” and “third servomotor” claimed and it is unclear if these are parts of the “servomotors” or if the “servomotors” is designating a different set of servomotors. The term “servomotors” is indefinite as it does not clearly specify which servomotor is being referenced. For examination purpose “servomotors” will be construed as “lifting table servomotors”.
Claim 1 references “guide rails,” which is confusing because there is later a “first guide rails,” “second guide rails,” and “cross guide rails,” claimed and it is unclear if these are parts of the “guide rails” or if the “guide rails” is designating a different set of rails. The term “guide rails” is indefinite as it does not clearly specify which “guide rails,” is being referenced.  For examination purposes “guide rails” will be construed as “lifting table guide rails”. 
Claim 1 recites the limitation "the rotating wheel".  There is insufficient antecedent basis for this limitation in the claim. This limitation is confusing because it is unclear what is meant by “the rotating wheel” as recited. For example, it is unclear if this is referring to previously cited “clamping wheels,” claimed, the “machined wheel”, or some other part of the equipment. The term “the rotating wheel” is indefinite as it does not clearly specify which wheel is being referenced. 
Claim 2 references “the front side deburring of the wheel.” The limitations “the front side deburring of the wheel”, “the wheel,” and “the front side deburred wheel” lack proper antecedent basis. These limitations are confusing as it is unclear what “wheel” is being referenced. For example, it is unclear if this is referring to previously cited “clamping wheels,” the “machined wheel,”  or some other wheel. The limitations “the front side deburring of the wheel” , “the wheel”,  and “the front side 
Claim 2 references “spoon-shaped structures,” which is confusing as its unclear what is meant by this term. The terms seems to refer to “four spoon-shaped wheel rim burr knives,” as previously claimed, but it’s unclear if these terms are describing the same structure. It is also noted that the term “spoon-shaped” is a relative term which renders the claim indefinite. The term “spoon-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “spoon-shaped” has been construed as any extension including a rounded bowl portion. For purpose of examination term “spoon-shaped structures” will be construed as “spoon-shaped structures of the four spoon-shaped wheel rim burr knives”.
Claim 2 references “the roller way to in-the-air clamping” There is insufficient antecedent basis for this limitation in the claim. This limitation is confusing as two roller ways have been previously recited, i.e. the “inlet roller way,” and “lifting roller way.” It is unclear if which “roller way” this limitation intends to be referencing, or if this is referencing a different “roller way”. Therefore, the term “the roller way” is indefinite as it does not clearly specify which wheel is being specified. For examination purposes “ the roller way” will be construed as “a lifting roller way”.
Claim 2 recites the limitation "the wheel-loaded supporting table" on page 16, line 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the wheel-loaded supporting table” is one of the “supporting tables” as recited in Claim 1, or if this is referring to another supporting table. For examination purposes, this has been construed one of the supporting tables, i.e. “wherein the supporting tables include a wheel-loading supporting table, the wheel-loaded supporting table”. 
Claim 2 recites the limitation "the unloaded supporting table" on page 16, line 11. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the unloaded supporting table” is one of the “supporting tables” as recited in Claim 1, or if this is referring to another supporting table. For examination purposes, this has been construed one of the supporting tables, i.e. , “wherein 
Claim 2 is rejected as this is an apparatus claim, i.e. “The machined wheel post-processing equipment of claim 1” that also includes steps drawn to a method, e.g., “wherein after the front side deburring of the wheel is completed, the riser burr knives and the tool-connecting burr knives are retracted and restored to the original position.” For examination purposes, claim 2 is construed as an apparatus claim wherein the product is capable of be operated as claimed. For purposes of compact prosecution, it is respectfully noted that the claim needs to be update to reflect intended use. See MPEP 2173.05(p). With respect to intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Allowable Subject Matter
 Claims 1-2, as best understood, are free of art. Given the indefiniteness of the Claims (as detailed above), the lack of prior art is not an admittance of allowability. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for being free of art: Regarding claim 1, the closest art of record, XUE et al. (US 9782866) discloses a machined wheel post-processing equipment (FIG.1, all parts within 1), wheel inlet roller way (FIG.1, 36), a lower machine frame(FIG.1, 1), upper machine frame (upper section of 1), lower guide posts(4), lower air cylinders(3), a supporting plate(6), guide sleeves (5), a lifting table (7), guide rails (24), a clamping cylinder (33), a left sliding plate(23), a right sliding plate (32), a rack (28) and pinion(29), servomotors (31), clamping wheels (20), first servomotors (2), supporting tables (40), left hair brush (19), right hair brush(18), sleeve (17), cross guide rails (38), and a shaft (10) generally consistent with claim 1 , however, XUE et al. alone does not teach, suggest, or make 
Regarding claim 1, the closest art of record, XUE et al. (US 20180264617, hereafter ‘XUE II’) in combination with  XUE et al. (US 9782866) further discloses: left slider (FIG.1, 11 of ‘XUE II’), second platform (FIG.1, 10 of XUE II), second guide post (FIG.1, 15 of XUE II), second servomotor (FIG.1, 19 of 
Regarding claim 1, the closest art of record, Zheng et al. (US 20180333783) in combination with  XUE et al. (US 9782866), and XUE et al. (US 20180264617) further discloses: wheel rim burr knives (FIG.1, 26 of Zheng et al.), tool-connecting-edge burr knives (FIG.1, 19 of Zheng et al.), expansion core (FIG.1, 27 of Zheng et al.) generally consistent with claim 1. It would have been obvious to combine Zheng et al., XUE et al., and XUE et al. to create a third deburring section since doing so is known in the art and would give rise to additional functionality to help improve the deburring process. 
The combination of Zheng et al. (US 20180333783), XUE et al. (US 20180264617), and XUE et al. (US 9782866) does not the full limitation of claim 1. Combined, the post processing machine will have three sections for deburring using brushes and knives. However, in claim 1 there are multiple stations that use cylinders, compressed air, multiple knives, a rotating rack, an overturning table, an air outlet hood, spoon shaped burr knives, etc., (see limitations above) not be taught by Zheng et al. (US 20180333783), XUE et al. (US 20180264617), and XUE et al. (US 9782866). To make further combination would require changes to the structure as taught in claim 1, and changes to intentions as taught by the prior art. Therefore, it is not obvious that the prior art as presented can further teach claim 1. 
Claim 2 is indicated as being free of art for being dependent from Claim 1, but is also rejected for being indefinite as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.L.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723